 WHITE FURNITURE COMPANY61rate and apart from those of the employees of the administrativeoffices.It has long been established that a single-plant unit is presumptivelyappropriate under the Act. Therefore,unless,a plant has been mergedinto a morecomprehensive unit by bargaining history, or is integratedin such a manner with other plants as to effectively negate its separateidentity, it remains an appropriate unit even though a more compre-hensive unit might also be appropriate.Moreover, even assuming thatthe unit urged by the Employer may be an appropriate unit, this doesnot establish it as the only appropriate one. It has not been the Board'spolicy to compel labor organizations to seek representation in a largerunitunless the smallerunit requested is inappropriate.The factshere do not reveal such a degree of integration or merger of opera-tions as would make the separate unit requested by Petitionerinappropriate.3In view of the foregoing and upon the entire record in this case,especially the degree of autonomy reserved to the P. & H.T. divisionthrough its separate supervision, its separate personnel offices, separatehiring and firing of employees, the lack of substantial interchange, thelack of a bargaining history, and the fact that no labor organizationseeks to represent a larger unit, we find that the unit requested by Peti-tioner will assure to the employees the fullest freedom in exercisingthe rights guaranteed by the Act and is therefore appropriate .4Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All office clerical, plant clerical, and technical employees in Employ-er's pump and heat transfer division located in Harrison, New Jersey,excluding production and maintenance employees, patternmakers,powerhouse employees, engineers, professional employees, nurses,salesmen, confidential. employees, managerial employees, guards, andsupervisors as defined by the Act.[Text of Direction of Election omitted from publication.]3 SeeDixieBelleMills,Inc.,139 NLRB629, and cases citedtherein.'SeeTemco AircraftCorporation,121 NLRB 1085;Gordon Mills, Inc.,145 NLRB 771.White Furniture CompanyandIndustrialUnion Department;AFI-CIOand United FurnitureWorkers of America, AFL-CIO.Cases Nos. 11-CA-2577 and 11-CA-26f0.October 8, 1965DECISION AND ORDER,On May 21, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that Respondent has155 NLRB No. 16. '62DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and is engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set' forth in the attached Trial Examiner's Decision.Thereafter, both the Respondent and the Charging Parties filed excep-tions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, andZagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in the case, including theexceptions and briefs, and hereby adopts the Trial Examiner's findings;conclusions, and recommendations.'[The Board adopted the Trial Examiner's Recommended Order.]1Respondent's request for oral argument is hereby denied as,In our opinion,the record,including the exceptions and briefs, adequately presents the issues and the positions ofthe parties.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges duly filed (in Case No. 11-CA-2577 on November 2, 1964, andin Case No. 11-CA-2620 on January 12, 1965), the General Counsel of the NationalLabor Relations Board on January 29, 1965, issued an order consolidating the twocases,a consolidated complaint, and a notice of hearing.The Respondent filed ananswer dated February 5, 1965.The complaint alleges and the answer denies thatthe Respondent has engaged in and is engaging in unfair labor practices in violationof Section 8 (a) (1) and (3) of the Act. Pursuant to notice, a hearing was held inGraham, North Carolina, on April 7 and 8, 1965, before Trial Examiner C. W.Whittemore.At the hearing all parties were represented by counsel and were afforded full oppor-tunity to present evidence pertinent to the issues, to argue orally, and to file briefs.Briefs have been received from all parties.Disposition of the Respondent's motion to dismiss the complaint, upon whichruling was reserved at the hearing, is made by the following findings, conclusions,and recommendations.Upon the record thus made, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWhite Furniture Company is a North Carolina corporation with place of businessatMebane, North Carolina, where it is engaged in the manufacture of furniture.During the year preceding issuance of the complaint it purchased and received,directly from points outside the State of North Carolina, raw materials valued atmore than $50,000.During the same period it shipped, directly to points outsidethe State of North Carolina, finished products valued at more than $50,000.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Furniture Workers of America,AFL-CIO,is a labor organization admittingto membership employees of the Respondent. WHITE FURNITURE COMPANYIII.THE UNFAIR LABOR PRACTICES63A. Setting and chief issuesThe chiefissuesraised by the complaint stem from admittedly summary actiontaken against three known union leaders and/or stewards, shortly after the Unionhad won a Board election, by one Phonse Bean, a vice president of the Respondentin charge of production.The election was conducted on October 20, 1964.The following day Bean laidoff for 1 week employee Larry Squires. Two days after Squires was permitted toreturn to his job, a union steward, Robert Solomon, was laid off by Bean for 4 weeks.And on December 31, 1964, Union Steward James Faulk was discharged and has notbeen reinstated.General Counsel alleges, and the Respondent denies, that these layoffs and dis-charge were discriminatory, and designed to discourage union membership andactivity.In its answer, however, the Respondent offers no specific affirmative reason,or reasons, for its actions against these employees.B. Interference, restraint, and coercionLate in August 1964, during the Union's preelection campaign, employee C. H.Burgess was telephoned at his home by his foreman, Oscar Neighbors. It is reason-ably inferred that Neighbors well knew that Burgess was then serving on theemployee organizing committee, since on July 23 Bean had been informed of thefact by letter.Neighbors asked Burgess if he had received a company letter that day.Burgesssaidhe had.The foreman asked what he thought about it. The employee said hehad not given it much thought.Neighbors then declared that the letter meant justwhat it said-and asked: "Do you see where they will take the Christmas bonusaway, and they would close the plant down before they would have a union."Neighbors then expressed surprise that an employee named Huntley was in theUnion, and that he had not reached the "top of the rate."Burgess commented thathe, himself, had not yet reached the top of his rate either, although he had beenworking 17 years, and asked the foreman why.Neighbors told him it was becausehe was "in the union in 1956." 1Early in November, after the Union had been certified by the Board, Vice PresidentBeanrefused to meet with Union Steward Vance Faulk and other stewards "untilafter the contract was signed."The occasion arose at a time when Faulk had beensummoned to Bean's office and had been severely rebuked for taking up a grievancewith Foreman Neighbors. Bean accused him of "running around telling the fore-man everything," of acting like a school child, and of having a "Big badge, big badge."Itwas after this display of marked displeasure at discussing matters with a mereemployee that Faulk asked Bean to meet with him and the other stewards "and let'shave a talk," in an obvious effort to arrange some method by which grievances couldbe discussed amicably. It was then that Bean rejected any such meeting until acontract was signed. (As a witness, Bean admitted that he had refused to "sit down"with the committeeuntila "procedure" was set up.He did not deny making thedisparaging remarks attributed to him by Faulk.)Shortly before this incident, and after inserting himself into a discussion betweenForeman Grubb and two union stewards, Crisp and Solomon, Bean declared that hedid not have to listen to the stewards since there was no contract, accused them of"meddling" in his business, and threatened that before he would "stand" for such,he would sell the business to a "bunch of Jews." 2I conclude and find that by the clearly implied threats of reprisals by Neighbors toBurgess, and of Bean's threats to sell the plant, as well as by the latter's refusal tomeet with the stewards concerning grievances until a contract was signed, the1 The findings as to this telephone call rests upon the employee's credible testimony.On direct examination Neighbors flatly denied that he had had any "such a telephonecall" to Burgess.On cross-examination he admitted that be "could have" talked to Bur-gess by telephone "about this time" as described by the employee2 On direct examination Bean denied ever telling stewards he did not have to deal withthem until a contract was signed. On cross-examination, however, when confronted withadmissions previously made in a sworn statement to a Board agent, he finally, in effect,admitted that he had told the stewards on this occasion that they had no contract, andthat he might have referred twice to "the Jews," Solomon's layoff, which immediatelyfollowed this incident, is described more fully in a later sectionThe findings rest uponthe credible testimony of Crisp and Solomon, as well as the admissions of Bean. 64DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent interferedwith,restrained,and coerced employees in the exercise ofrights guaranteedby the Act.Since it is not alleged in the complaint,no conclusionismade asto whetheror not such open discouragement of discussing grievances isalso a violation of Section8(a) (5) of the Act.C. The layoffof SquiresOn October 21, the day after the employees at a Board election selected the Unionas their bargaining agent, employee Larry Squires was summarily laid off for 1 week,being told by Bean that the action was because he had obtained a cake out of thevending machine during working hours in violation of a company rule.The recordiswithout any credible evidence that any such rule actually existed on October 21.On the contrary,the testimony of several employees called by General Counsel andat least one foreman called by Respondent established that it was far from anuncommon practice for foremen as well as employees to get various items fromthe vending machine during working hours.No writtenrule or printed rule wasproduced by the Respondent.AfterSquires was laid off it appears that some rule tothis effect was posted near the machine,although in a statement given to a Boardagent in November 1964, Bean admitted that he did not know whether any such rulewas posted either at the time of Squires' layoff or at the time he gave the statement.Bean also admitted that no one but Squires had ever been disciplined for suchclaimed infraction.And Foreman Allison, a witness for the Respondent,not onlyadmitted that be had utilized the machine's services on a number of occasions, butalso that as late as January 1965 he had merely warned an employee whom he hadseen obtain candy from the machine during working hours.During the course of the hearing counsel for the Respondent was specificallyrequested to produce any written rules covering the point.Counsel agreed to do so.None were produced.Apparently realizing the plain inadequacy of the vending machine incident as avalid reason for the layoff, Bean claimed,in effect, that the real reason for hisaction was the accumulation of rule violations by Squires.He repeatedly declaredthat he had "records"of "prior instances of work rule violations and warnings,"regarding Squires.He insisted that he made such records at the "time of these inci-dents."Bean was given an opportunity to leave the stand to obtain such records.They were not produced,and when putting his witness back on the stand counselfor the Respondent conveniently abandoned the subject.Foreman Neighbors also claimed he had made a written report concerning Squires.No such report was produced.I conclude that no reliance can be placed upon any part of Bean's testimony, wherenot supported by more credible evidence.And as to Squires,it is concluded andfound that the employee on October 21 violated no posted rule, and that the incidentwas used as a pretext on Bean's part,while the real motive was retaliation and resent-ment at the fact that the day before this, employees had voted to have the Unionrepresent them.A document in evidence shows that in mid-July management wasinformed that Squires was a member of the employee organizing committee.It is concluded and found that Squires'layoff was discriminatory, for the purposeof discouraging union membership and activity,and that it thereby interfered with,restrained,and coerced employees in the exercise of rights guaranteted by the Act.D. The layoff of Robert SolomonDespite his some 14 years of satisfactory service with the Respondent, Solomonwas summarily laid off for a month a few days after the Respondent was formallynotified that this employee, together with others, had been selected as a union steward.The incident from which the layoff stemmed has been partly described above.On October 30, Solomon and Crisp, another steward, were discussing with ForemanGrubb, at the drinking fountain, a grievance which had shortly before this beenbrought to Solomon's attention by another employee, relating to the transfer of anemployee to another job.Bean approached the group and after first talking withthe foreman asked Solomon what the "story" was. Solomon told him. Bean becameincensed, told the stewards they were "meddling" in company business, declared hedid not have to listen to them since no contract had been signed, and threatened tosell the business to "a bunch of Jews." It may well have been, as Bean claimed,that at some point during his own tirade and threats, as admittedly by himself,Solomon "smiled."Having previously found Bean's entire testimony to be untrust-worthy, I do not credit his contention that Solomon "sneered" at him in an "insulting"manner, and that such conduct was the reason for the layoff. WHITE FURNITURE COMPANY65I am convincedand find thatSolomon was laid off for a full month to discourageunionmembership and activity,and in retaliationfor aunionsteward's attempt tohandle a grievance.Such discrimination interfered with,restrained,and coercedemployeesin the exerciseof rightsguaranteedby the Act.E. The discharge of lames FaulkThis employee, oflong servicewith the Respondent, was summarily dischargedon December 31, 1964.He was well knownto Beanas an active union steward.There is little dispute as to the actual event which precipitated the discharge. Ingoing through the plant Bean observed Faulk talking with another employee.He told Foreman Neighbors to ask Faulk not to talk and kill time.Neighborsapproached Faulk and told him, according to the employee's own testimony, thathe would "rather" he not talk to this employee, who was in another department.Also, according to Faulk's own testimony, he replied, "Neighbors, I will talk towho Idamn pleasewhen I damn please when I get damn ready."After lunch that day, Bean asked Neighbors if he had spoken to Faulk as requested.Neighbors said he had, and showed him a piece of paper upon which he had notedFaulk's reply.Faulk was called into Bean's office, admitted havingmadethe above-quoted remark to his foreman, and was fired.General Counsel would have it found that because Faulk had not previously beenfired for much more serious conduct-it being undisputed that the employee hadtwice threatened to kill a foreman, once with a chisel and on another occasion withan ironbar, it would be unreasonable to hold that his remark on December 31 wasthe real reason for his discharge.I cannot agree.It is clear that Faulk precipitatedhis owndischarge.The factthat he isa unionsteward provides no employee, in any plant, in my opinion, withthe protected right to tell his foreman, under circumstances suchas exist here, thathe will "talk to whoI damn pleasewhen I damnplease andwhen I get damn ready."I conclude and find that Faulk was not dischargedin violationof the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent set forth in section III, above, occurringin connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Itwill be recommended that the Respondent make whole employees Squires andSolomon for any loss of earnings suffered by reason of the discrimination againstthem, by payment to each of them of a sum of money equal to that which he nor-mally would have earned, absent the discrimination, during the respective layoff,and in the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB289, and with interest as prescribed inIsisPlumbing & Heating Co., Inc.,138NLRB 716.Finally, in view of the serious and extended nature of the unfair labor practices, itwill be recommended that the Respondent cease and desist from in any mannerinfringing upon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.United FurnitureWorkers of America, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employ-ees, as found herein, to discourage membership in and activity on behalf of theabove-named labor organization,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act. 66DECISIONSOF NATIONAL'LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.5.TheRespondent has not engaged in unfair labor practices in the discharge ofJames Faulk.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in the case, and pursuant to Section10(c) of the National LaborRelationsAct, as amended,it is recommended that the Respondent,White Furniture Company,Mebane, NorthCarolina, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in and activity on behalf of United FurnitureWorkers of America, AFL-CIO, or by discriminating against employees in anyother manner in regard to their hire or tenure of employment or any term or condi-tion of employment.(b)Threatening employees with economic reprisals or refusing to deal with repre-sentatives of the above-named labor organization concerning grievances.(c) In any other manner interfering with, restraining,or coercing employees inthe exercise of rights guaranteed by Section7 of the Act.2.Take thefollowing affirmative action to effectuate the policiesof the Act:(a)Make whole employees Squires and Solomon for any loss of earnings sufferedby reason of the unlawful discrimination against them, in the manner set forth abovein the sectionentitled "TheRemedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amounts of backpay due.(c)Post at its plant in Mebane, North Carolina, copies of the attached noticemarked "Appendix." 3Copies of this notice,to be furnishedby theRegional Direc-tor for Region 11, shall,after being duly signed by an authorized representative ofthe Respondent,be posted immediately upon receipt thereof, and be maintained fora period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced, orcovered byany othermaterial.(d)Notifythe said Regional Director,inwriting,within 20 days from the dateof the receipt of this Trial Examiner'sDecision,what steps have been taken to com-ply herewith .4Finally, it is recommended that the complaint be dismissed as to the discharge ofJames Faulk.'In the eventthat thisRecommendedOrder is adopted by the Board, the words "aDecision and Order"shall be substituted for the words "the RecommendedOrder of aTrial Examiner"in the notice. In the further event that the Board'sOrder beenforcedby a decree of a United States Court of Appeals,the words"a Decree ofthe UnitedStatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "aDecision and Order."41n the eventthat this RecommendedOrderIs adoptedby the Board, this provisionshallread: "Notifythe said RegionalDirector, in writing,within 10 days from the dateof this Order, what stepsthe Respondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT unlawfully discourage you from being members of UnitedFurniture Workers of America, AFL-CIO, or any other union.WE WILL NOT threaten you with economic reprisals to discourage unionactivities.WE WILL NOT refuse to discuss grievances with your union stewards.WE WILL NOT violate any of the rights you have under the National LaborRelations Act to join a union of your own choice,or not to engage in anyunion activities. N. J. MACDONALD& SONS, INC.67WE WILL give employeesLarrySquires and Robert Solomon backpay.WHITE FURNITURE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its.provisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, TelephoneNo. 723-2911.N. J. MacDonald&Sons, Inc.andLocal 3126, United Brother-hood of Carpenters and Joiners of America,AFL-CIO.Case-No.1-CA-4896.October 8,1965DECISION AND ORDERUpon a charge duly filed on February 16, 1965, by Local 3126,_United Brotherhood of Carpenters and Joiners of America, AFLCIO, herein called the Union, against N. J. MacDonald & Sons, Inc.,herein called Respondent, the General Counsel for the National LaborRelations Board, by the Regional Director for Region 1, issued andserved upon the parties a complaint and notice of hearing. The com-plaint alleges that Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (a) (5) and (1) of the National Labor Relations Act, as amended.With respect to the unfair labor practices the complaint alleges, insubstance, that on or about May 18, 1964, a majority of the employeesof Respondent in an appropriate unit designated the Union as theirrepresentative for the purposes of collective bargaining with Respond-ent; that, at all times since, the Union has been the collective-bargain-ing representative of the unit employees; and that on February 16,.1965, and at all times thereafter, Respondent did refuse and continuesto refuse to bargain with the Union.On May 27, 1965, Respondent filed its answer to the complaintadmitting certain jurisdictional and factual allegations and the refusalto bargain with the Union, but denying that the Union represents amajority of the unit employees and that it has committed any unfairlabor practices.Respondent's answer alleges affirmatively that on orabout January 25, 1965, it received a written statement signed by amajority of the employees in the unit stating that they did not wantthe Union to represent them as their bargaining agent, and that inview of this fact Respondent refused thereafter to recognize and bar-gain with the Union as the exclusive representative of the employeesin the unit.155 NLRB No. 13.212-809-66-vol. 155-6